DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/18/2022 has been entered. Claims 1-4 and 6-15 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 12/10/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Specification of the application has been amended as follows: 
On page 1, just above the first paragraph, please add the following header:
 
BACKGROUND
 
On page 1, line 17, just above the fourth paragraph, which starts with "The problem is solved by…" please add the following header:
 
BRIEF SUMMARY
 
On page 9, line 29, just above the sentence "It is shown:" please add the following header:
 
BRIEF DESCRIPTION OF THE DRAWINGS
 
On page 10, line 4, just above the second paragraph, which starts with "Figure 1 shows…" please add the following header:
 
DETAILED DESCRIPTION 

The Claims of the application have been amended as follows:
Claims 14 and 15 are cancelled.
Allowable Subject Matter
Claims 1-4 and 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art is Hundhammer (DE 102012222147 A1).
Hundhammer teaches (Paragraph 0001) a cooking appliance with a cooking space and a fan with a fan wheel and a drive motor, wherein the aerodynamic resistance of the fan wheel and thus the power consumption (with constant speed) depends on the density of the gas mixture in the cooking space, wherein the density of the air in the cooking space is inversely proportional to the temperature in the cooking space and satisfies the formula ρ = p / (Rf × T). where p denotes the air pressure, Rf the gas constant of moist air, T the temperature in the cooking space and ρ the density of the air. Thus, it is known in the art that a relationship exists between air pressure and power consumption of a motor for a rotating tool. 
However, Hundhammer is directed to a motor for a fan rather than a blending tool. Further, Hundhammer merely establishes a connection between motor power and air pressure, and does not teach using the power to detect the pressure. Hundhammer fails to provide motivation to detect vapor pressure using motor power, and Hundhammer does not render such an application to a rotating blender tool obvious. Consequently, claim 1 is allowable in view of the prior art.
Claims 2-4 and 6-13 are allowable as a result of depending upon allowable claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792